Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered May 10, 1984, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The defendant’s contentions with respect to errors committed in the jury charge are without merit (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847), and, under the circumstances, the sentence imposed was appropriate (see, People v *893Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Lawrence and Harwood, JJ., concur.